DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6,14,17,44,49,57,60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US Pat.9,787,458).
In claims 1,14,44,57 Nguyen et al. discloses a method for wireless communication, comprising:

sending, by a network device, first indication information, wherein the first indication
information is used for indicating a format of a first downlink control channel; and
sending, by the network device, the first downlink control channel having the format,
wherein the format of the first downlink control channel is used for indicating a quantity
of bit units comprised in the first downlink control channel, each bit unit comprises at least one bit and is capable of carrying feedback information of a PUSCH, different bit units are capable of carrying feedback information of different PUSCHs, and the first indication information is carried in a radio resource control (RRC) dedicated signaling ( see col.17; lines 5-30; the base station 210 configures DCI formats to inform the UE 250 of DL data transmissions; the DCI with a 3-bit HARQ number field (Quanity of bits carrying feedback information). Upon receiving the DL scheduling, the UE 250 feedbacks HARQ on PUSCH. IN col.20; lines 27-35; col.22; lines 20-24; the UE 250 establishes a RRC connection with the base station while in the RRC connected mode. The UE may be configured by the base station 230 using a dedicated RRC signaling). 
In claims 6,17,49,60 Nguyen et al. discloses wherein the bit unit comprises information
of Non-Acknowledge (NACK) or Acknowledge (ACK) of a corresponding PUSCH ( see col.17; lines 1-10; the UE 250 feedbacks the 3-bit HARQ for the PUSCH); or
the bit unit comprises information of NACK or ACK of a corresponding PUSCH and an
.   
Allowable Subject Matter
Claims 5,16,48,59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claims 5,16,48,59 the prior art fails to disclose the quantity of the bit units is
equal to a ratio of a resource amount of a first resources to a granularity of PUSCH
division performed on the first resources or a value to which the ratio rounds down.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. ( US Pat.8,917,603; Method for Transmitting Control Information and Apparatus Therefor);
Gao et al. ( US Pat.10,833,816; Transmission Method and Apparatus for Feedback Information of Uplink Transmission).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413